DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-26, which require all the limitations of an allowable claim, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly F. M. Chen on 5/28/2021.
The application has been amended as follows: 
In claim 10, line 3, after “cold-rolled” please delete “full hard”.
In claim 10, line 5, after “cold-rolled” please delete “full hard”.
In claim 10, line 7, after “cold-rolled” please delete “full hard”.
In claim 20, line 3, after “cold-rolled” please delete “full hard”.
In claim 20, line 5, after “cold-rolled” please delete “full hard”.
In claim 20, line 7, after “cold-rolled” please delete “full hard”.
In claim 27, line 2, after “amount in” please delete “the” and insert –a–.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the steel sheet as claimed. In particular, the closest prior art, Kimura (US 2014/0290810), as set forth in pp. 4-6 of the Office Action dated 10/29/2020, teaches or renders obvious the limitations recited in claim 1 of the Claims filed 7/28/2020. 
However, Kimura fails to teach or fairly suggest a chemical composition, comprising, by mass, C: more than 0.06 to 0.25%, as amended in the claim set filed 12/17/2020 and which is required by the current claim 1. In contrast, Kimura teaches a steel sheeting having a chemical composition comprising, by mass%, C: 0.010-0.060% (Abstract, [0023]), which is outside of the instantly claimed range. Furthermore, as noted in p. 10 of Applicant in Applicant Arguments/Remarks filed 12/17/2020, Kimura defines its steel sheet as having an average r value of 1.20 or more ([0022]-[0023]) and teaches that if the carbon content is more than 0.06%, “the amount of martensite is increase and the high average r value cannot be achieved” ([0041]-[0042]). For example, sample Steel Code O of Kimura had a carbon content if 0.66%, and thus the example Steel Sheet No. 15 formed from Steel Code O was characterized 
Therefore, claim 1 is distinct over the teachings of the prior art. Claims 2-27 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 5/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/089,973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY M LIANG/Examiner, Art Unit 1734